              Case 3:19-cv-00204 Document 1 Filed 02/11/19 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA,                            )
                                                      )
             Plaintiff,                               )   Case No. 3:19-cv-204
                                                      )
             v.                                       )
                                                      )
 LORI GERSHON,                                        )
 WASHINGTON MUTUAL BANK, FA, now                      )
 known as JPMorgan Chase Bank, N.A., and              )
 TOWN OF STAMFORD, CONNECTICUT,                       )
                                                      )
             Defendants.                              )

                                            COMPLAINT

        Plaintiff United States of America, pursuant to the provisions of 26 U.S.C. §§ 7402 and

7403, with the authorization of a delegate of the Secretary of the Treasury and at the direction of

a delegate of the Acting Attorney General of the United States, brings this civil action to enforce

federal tax liens on Lori Gershon’s interests in a certain parcel of real property. In support of

this action, the United States alleges, as follows:

                                  Jurisdiction, Venue, and Parties

        1.        Jurisdiction over this action is conferred upon this Court under 28 U.S.C. §§

1331, 1340, and 1345, and 26 U.S.C. §§ 7402 and 7403.

        2.        Defendant Lori Gershon resides in Stamford, Connecticut, which is within the

jurisdiction of this Court.

        3.        Defendant Washington Mutual Bank, FA, now known as JPMorgan Chase Bank,

N.A., is named as a defendant in this case because it has, or may claim, an interest in the real

property on which the United States seeks to enforce its liens.
              Case 3:19-cv-00204 Document 1 Filed 02/11/19 Page 2 of 5



        4.      Defendant Town of Stamford, Connecticut, is named as a defendant in this case

because it has, or may claim, an interest in the real property on which the United States seeks to

enforce its liens.

                                            The Property

        5.      The real property that is the subject of this action is located at 49 Fishing Trail,

Stamford, Fairfield County, Connecticut (the “Property”), and is legally described, as follows:

                ALL THAT CERTAIN tract of land with the buildings and
                improvements thereon, situated in the City of Stamford, County of
                Fairfield and State of Connecticut known and designated as lot
                numbered forty‐eight (48) on a certain map entitled, “Section No. 5
                Lakewood Park, Incorporated at Stamford, Connecticut”, now on
                file in the Office of the Town Clerk of said Stamford and
                numbered seventy three hundred thirty four (7334) reference
                thereto being had; said lot being bounded:

                NORTHERLY: 406.000 feet by land now or formerly of John
                Harley Winkelman and Sharon R Winkelman;

                EASTERLY: 138.646 feet by Fishing Trail;

                SOUTHERLY: 60.00 feet;

                SOUTHWESTERLY: 375.29 feet by land now or formerly of John
                L. Cowan; and

                EASTERLY: 50.00 feet by land of Stamford Jewish Center, Inc.

                TOGETHER with the rights set forth in a declaration of
                assessment made by Lake Wood Park, Inc. dated September 18,
                1964 and recorded in the Land Records of said Stamford in Book,
                1027 at page 192.

        6.      By Quit Claim Deed dated October 23, 2000, Jefaar Limited Partnership, a

Connecticut limited partnership, conveyed the Property to Lori Gershon. The Quit Claim Deed

was recorded with the Town Clerk for the Town of Stamford, Connecticut on October 30, 2000

at Volume 5622, Page 148.


                                                   2
             Case 3:19-cv-00204 Document 1 Filed 02/11/19 Page 3 of 5



                   Count to Enforce Federal Tax Liens Against the Property

       7.      On December 1, 2017, in United States v. Lori Gershon., Case No. 3:15-cv-

01354-CSH, the Court entered judgment in favor of the United States and against Lori Gershon

for unpaid income taxes for tax years 1992-1995, 1998 and 2002 in the amount of $276,509.77,

plus interest and statutory additions from and after September 9, 2015.

       8.      The judgment referenced in Paragraph 7, above, remains unpaid. Specifically,

Lori Gershon remains liable to the United States in the amount of $303,963.08 as of February 8,

2019. Interest continues to accrue on the judgment.

       9.      On July 25, 2003, the Internal Revenue Service (“IRS”) filed a Notice of Federal

Tax Lien in the name of Lori Gershon for tax years 1992-1995, 1998, and 2002, among others,

with the Town Clerk for the Town of Stamford, Connecticut, in accordance with 26 U.S.C.

§ 6323(f). The Notice of Federal Tax Lien was recorded at Volume 7021, Page 268.

       10.     The IRS did not timely refile the Notice of Federal Tax Lien described in

Paragraph 9, above, and, as such the Notice operated as a Certificate of Release of Federal Tax

Lien as of the dates set forth on the Notice.

       11.     On or about October 8, 2014, pursuant to 26 U.S.C. § 6325(f)(2), the IRS revoked

the release of the federal tax liens described in Paragraph 10, above, by mailing notice of the

revocation to Lori Gershon, and by filing a Revocation of Certificate of Release of Federal Tax

Lien with the Town Clerk for the Town of Stamford, Connecticut, with regard to the Certificate

of Release described in Paragraph 10, above, which was recorded on October 8, 2014 at Volume

11102, Page 147.




                                                 3
              Case 3:19-cv-00204 Document 1 Filed 02/11/19 Page 4 of 5



        12.     On October 9, 2014, IRS filed a Notice of Federal Tax Lien in the name of Lori

Gershon for tax years 1992-1995, 1998, and 2002, with the Town Clerk for the Town of

Stamford, Connecticut, which was recorded at Volume 11103, Page 239.

        13.     The above-referenced federal tax liens attach to all property and rights to property

belonging to Lori Gershon, including the Property.

        14.     On March 12, 2001, the U.S. Attorney’s Office for the District of Connecticut

filed a Notice of Lien with regard to a restitution judgment entered on December 18, 2000 in

United States v. Gershon, Case No. 3:00-cr-211-SRU, in favor of the United States, and against

Lori Gershon, in the amount of $41,960.34, with the Town Clerk of Stamford, Connecticut. The

notice was recorded at Volume 5712, Page 115.

        15.     Pursuant to 26 U.S.C. § 7403, the United States is entitled to enforce its federal

tax liens upon Lori Gershon’s interests in the Property; to have the entire Property sold at a

judicial sale free and clear of all rights, titles, claims, liens, and interests of the parties, including

any rights of redemption; and to have the proceeds distributed, after the payments of the costs of

sale and any real estate taxes due and owing, as permitted by 26 U.S.C. § 6323(b)(6), to the

United States or as otherwise determined by the Court.

        WHEREFORE, the plaintiff United States of America prays that:

        A.      The Court enforce the federal tax liens and order the entire Property sold, free and

clear of all rights, title, liens, claims, and interests of the parties, including any rights of

redemption, and distribute the proceeds, after the payments of the costs of sale and any real

estate taxes due and owing under 26 U.S.C. § 6323(b)(6), to the United States of America, or as

otherwise determined by the Court;



                                                    4
              Case 3:19-cv-00204 Document 1 Filed 02/11/19 Page 5 of 5



        B.      The Court determine that any failure by any defendant other than Defendant Lori

Gershon and any government entity holding a lien securing unpaid real property tax under 26

U.S.C. § 6323(b)(6), to timely plead a right, title, claim, or interest in the Property shall result in

a default being entered against that party and a default judgment holding that said party has no

right, title, claim, lien, or other interest in the Property; and

        C.      The Court award the United States of America such further relief, including the

costs of this action, that the Court deem just and proper.

                                                          Respectfully submitted,

                                                         RICHARD E. ZUCKERMAN
                                                         Principal Deputy Assistant Attorney General
                                                         U.S. Department of Justice, Tax Division

                                                         /s/ Bradley A. Sarnell
                                                         BRADLEY A. SARNELL
                                                         Trial Attorney, Tax Division
                                                         U.S. Department of Justice
                                                         P.O. Box 55
                                                         Washington, D.C. 20044
                                                         202-307-1038 (v)
                                                         202-514-5238 (f)
                                                         Bradley.A.Sarnell@usdoj.gov




                                                    5
                                       Case 3:19-cv-00204 Document 1-1 Filed 02/11/19 Page 1 of 1
-65HY                                                      CIVIL COVER SHEET
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States of America                                                                                  Lori Gershon; Washington Mutual Bank FA, now known as JPMorgan
                                                                                                          Chase Bank, N.A., and Town of Stamford, Connecticut

    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW              Fairfield
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
Bradley A. Sarnell, U.S. Department of Justice
PO Box 55, Washington, DC 20044
(202) 307-1038

II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u         u    ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u         u    )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO	                 3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
       	(QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
       ([FOXGHV9HWHUDQV          u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$II             u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::J       u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,J             u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                    $JHQF\'HFLVLRQ
u   5HQW/HDVH	(MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV	2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         26 USC 7403
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Enforcement of federal tax liens
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
02/11/2019                                                            /s/Bradley A. Sarnell
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                            0$*-8'*(
